Citation Nr: 1537378	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for service-connected degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2. Entitlement to a compensable rating for service-connected glaucoma with ocular hypertension prior to October 29, 2013, and in excess of 10 percent thereafter.

3. Entitlement to an effective date earlier than March 25, 2009, for the grant of entitlement to service connection for glaucoma with ocular hypertension.

4. Entitlement to service connection for a right knee disorder, to include as secondary to degenerative joint disease of the left knee.

5. Entitlement to service connection for a bilateral hip disorder, to include as secondary to degenerative joint disease of the left knee.

6. Entitlement to service connection for claimed chloracne, to include as due to herbicide exposure.

7. Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU) prior to March 20, 2009.

(The issue of entitlement to a waiver of recovery of overpayment of VA compensation benefits in the amount of $4,829.68, to include whether the debt was properly created, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1969 and from October 1983 to June 1988. He had service in the Republic of Vietnam from March 1968 to April 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO in San Juan, Puerto Rico.  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claim.

In March 2013, the Board, in part, denied the Veteran's claim for an increased rating for left knee degenerative joint disease.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in December 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.

In a January 2014 Order, the Court vacated the March 2013 decision and remanded the matter for readjudication in light of the Joint Motion.

In the March 2013 decision, the Board also denied increased ratings for the service-connected bilateral hearing loss and malaria and assigned a 70 percent rating for agoraphobia and posttraumatic stress disorder.  Based on the request of the parties in the December 2013 Joint Motion, these issues were dismissed by the Court's January 2014 Order and are no longer in appellate status.  In spite of this, in a May 2014 correspondence, the representative again stated that the Veteran was appealing the assigned 70 percent evaluation for agoraphobia and posttraumatic stress disorder.  To the extent the correspondence is intended as a new claim, it is referred to the AOJ.

The Board's March 2013 decision also remanded the issues of entitlement to service connection for an eye disorder, bilateral hip disorders, a right knee condition, chloracne and a TDIU.

While the appeal was pending, in a June 2014 rating decision, the RO granted entitlement to service connection for glaucoma with ocular hypertension.  As discussed below, the Veteran timely appealed both the effective date and the evaluation of that award; therefore the appeal continues.

While the June 2014 rating decision also granted entitlement to a TDIU, effective March 20, 2009, consideration of the period prior to that date remains on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an increased rating for glaucoma, entitlement to an earlier effective date for the grant of service connection for glaucoma, entitlement to service connection for claimed chloracne and entitlement to a TDIU prior to March 20, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected degenerative joint disease of the left knee is not shown to be productive of moderate recurrent subluxation or instability, ankylosis, or, malunion of the tibia and fibula.  The Veteran is not shown to have the removal of semilunar cartilage or dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  The left knee has not been shown to be productive of a limitation of extension to 5 degrees.  Prior to August 5, 2014, the left knee was not productive of a limitation of flexion to 60 degrees; from August 5, 2014, the left knee was productive of a limitation of flexion to 45 degrees but no less.

2. The Veteran's right knee disorder is not shown to be related to any in-service right knee injuries, right knee arthritis was not compensably disabling within one year following his separation from active duty, and the right knee disorder is not secondary to service-connected left knee degenerative joint disease.

3. The Veteran's bilateral hip disorder is not shown to have been present in service, bilateral hip arthritis was not compensably disabling within one year following his separation from active duty, and the current bilateral hip disorder not otherwise related to service or to service-connected left knee degenerative joint disease.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2014).

2. From August 5, 2014, the criteria for an additional rating of 10 percent, but no higher, for left knee degenerative joint disease manifested by limited flexion have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2014).

3. A right knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  A right knee disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4. A bilateral hip disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  A bilateral hip disorder was not caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in March 2009 and July 2009, before the initial adjudication of the claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings and service connection as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have and submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2009 and July 2009 letters provided this notice.

The Board finds that all relevant, available evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied. Service treatment and VA treatment records are associated with the claims file.

The Board notes that VA received notice of the Veteran's receipt of Social Security Administration (SSA) disability benefits.  In March 2012, the RO requested the medical records associated with the Veteran's award of SSA disability.  In a March 2012 response, the SSA indicated that it was unable to send the requested medical records because the records did not exist.  The medical records associated with the Veteran's claim were destroyed, and further efforts to obtain them would be futile.

The Board also notes that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran was afforded a VA joints examination in April 2009, a VA knee and lower leg conditions examination in March 2012, knee and hip VA examinations in January 2014 and a VA left knee examination in August 2014.

The most recent VA examinations provided are based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination reports are adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings, as will be discussed below.  New examinations are not required as the examiner's opinions are well supported.

The VA examinations, taken as a whole, are fully sufficient to evaluate the appeal. In addition, no other probative medical or lay evidence demonstrates a worsening of the service-connected disabilities.

In an October 2014 statement, the representative argued that the most recent left knee examination was inadequate because it did not take place during a flare-up and that a new examination was required.  While the Court held in Ardison v. Brown, 6 Vet. App. 405 (1994) that VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist, in Voerth v. West, 13 Vet. App. 117   (1999), the Court explained that an examination during a flare-up is not warranted when the active phase of the disability does not manifest for several weeks or months at a time.  The Court noted that it was impractical to require an examination for disabilities with shorter flare-ups and acknowledged that persons experiencing shorter flare-ups were "simply [] less impaired than someone who suffers from the worsened condition for weeks or months." Voerth, 13 Vet. App. at 123.

The Veteran in this case has stated that his flare-ups occur about every two to three weeks and last about three to seven days.  Thus, as such a time period is significantly shorter than a flare-up lasting several weeks or months at a time, the Board finds that attempting to schedule the Veteran for a left knee examination during a flare-up would be impractical.  Voerth, 13 Vet. App. at 123.

In light of the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, pursuant to the Board's March 2013 and May 2014 Remands, the AOJ obtained identified treatment records relating to the knees and hips as well as adequate VA examinations addressing the current severity of the left knee and the etiology of right knee and bilateral hip disorders.  The AOJ readjudicated the claims and issued supplemental statements of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

I. Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings - separate ratings for separate periods of time based on the facts found - is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any other factors.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA General Counsel held in VAOPGCPREC 23-97 (July 1, 1997) that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under Diagnostic Code 5259.  VA General Counsel has also held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's left knee degenerative joint disease is currently evaluated under Diagnostic Codes 5003 and 5257 for degenerative arthritis and other impairment of the knee, respectively.  See 38 C.F.R. § 4.71a.  A noncompensable evaluation was assigned from June 1988.  A 10 percent evaluation has been in effect since March 20, 2009. 

Degenerative arthritis established by x-ray findings under Diagnostic Code 5003 is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  Here, Diagnostic Codes 5260 and 5261 correspond to limitation of flexion of the leg and limitation of extension of the leg, respectively.

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  Normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II. 

In March 2009, the Veteran is shown to have submitted an informal claim for an increased evaluation for his service-connected left knee disability. 

In a May 2008 VA treatment note, the Veteran complained of left knee pain following a slip and fall on the stairs two weeks previously.  He took ibuprofen for the pain, and his symptoms were improving slightly.

During a March 2009 VA orthopedic surgery consultation, the Veteran reported falling down some stairs while carrying firewood approximately two months previously and subsequently having left knee pain.  He was able to walk on his left lower extremity, but was on crutches for a couple of weeks.  He required no assistive devices for ambulation during the consultation. 

On examination, the Veteran was noted to have no effusion or ligamentous instability.  He had a negative anterior and posterior drawer, Lachman, and pivot shift.  He had an "excellent" range of motion without crepitation.  He walked with a slight antalgic gait and had a slight genu varus deformity.  A review of the x-ray studies showed slight unevenness in the tibial plateau and some narrowing of the patellofemoral joint, but otherwise, a well-preserved knee joint with adequate joint spaces and no bony deformity.

During an April 2009 VA examination, the Veteran reported having an increase in the frequency of his left knee pain over the past two years.  He also had increased left knee pain after he slipped while he was carrying firewood approximately three months earlier.  He had swelling, giving way, instability, stiffness, weakness, incoordination, decreased speed of the joint motion, and tenderness in his left knee. He denied having episodes of dislocation, subluxation, or locking.  His left knee pain did not affect the motion of the joint, but he had severe flare-ups of pain every two to three weeks that lasted three to seven days.  He reported being unable to stand for more than a few minutes or walk more than a few yards and less than 1/4 mile.  He indicated that he used two crutches intermittently, but frequently, depending on his flare-ups of pain.  His gait was antalgic.

On examination, the examiner noted slight edema, tenderness, pain at rest, mild weakness, and guarding of movement of the left knee.  The Veteran demonstrated left knee extension to 0 degrees and flexion to 90 degrees.  There was objective evidence of pain with active motion and there was additional limitation with repetitive motion. 

After repetitive motion, left knee range of motion was reduced to from 0 to 80 degrees.  There was no joint ankylosis.  An x-ray study showed mild osteoarthritis of the left knee.  The diagnosis was that of mild degenerative joint disease of the left knee with a loose body.  The examiner noted that the Veteran's left knee impacted on his usual daily activities. 

In a September 2009 VA physical therapy consultation note, the physical therapist determined that the Veteran needed a straight, single point cane to ambulate due to pain from his left knee and hips. 

In a June 2010 statement associated with the Form 9, Appeal to the Board, the Veteran's representative contended that the April 2009 VA examiner did not address the Veteran's decreased functioning during flare-ups despite the notation that the Veteran lost 10 degrees of flexion during repetitive motion testing.  The representative also asserted that the April 2009 VA examination report showed x-ray evidence of "confirmed osteoarthritis" of the left knee.  He also reported that the Veteran experienced pain and instability, causing his knee to "give way," and had severe flare-ups every two to three weeks that lasted up to one week in duration.  He also noted that the Veteran required the use of crutches for mobility due to his service-connected left knee disability.

A November 2011 VA physical therapy assessment shows that the Veteran reported left knee pain that occasionally resulted in the need for a cane.  Although there was pain with left knee flexion, the bilateral lower extremities exhibited range of motion within functional limits.

During a March 2012 VA examination, the Veteran reported having flare-ups of left knee pain approximately twice per month.  The flare-ups could last up to one week, and the precipitating factors were unknown.  He reported using pain medication to relieve his symptoms, but during flare-ups, he avoided any strenuous activity and would rest and elevate his knee as much as possible. 

The Veteran demonstrated left knee extension to 0 degrees and flexion to 75 degrees.  There was objective evidence of pain with active motion and there was no additional limitation with repetitive motion. 

The examiner noted that the Veteran had functional loss and/or functional impairment of the knee and lower leg. He also noted that the contributing factors to the Veteran's functional loss and/or functional impairment included less movement than normal; weakened movement; incoordination and an impaired ability to execute skilled movements smoothly; pain on movement; swelling; deformity; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weightbearing.  There was no joint ankylosis.  An x-ray study showed mild osteoarthritis of the left knee. The diagnosis was that of mild degenerative joint disease of the left knee. 

The examiner noted that the Veteran wore a neoprene sleeve on his left knee and constantly used a cane to ambulate; however, the examiner added that the Veteran had not lost function in the left leg.  The examiner opined that the Veteran's knee disability did not impact his ability to work.  She noted that the Veteran had not worked since his discharge from the Navy in 1988 and had received Social Security disability due to his psychiatric issues.

During a November 2011 VA physical therapy consultation, the Veteran reported occasionally ambulating with a cane due to his left knee pain.  He wore an ACE bandage on his left knee.  He reported having pain in the anterior medial aspect of the left knee, and the examiner noted some slight swelling in the knee.  The Veteran demonstrated pain with left knee flexion.

In a November 2012 statement, the Veteran's representative asserted that, under DeLuca, the Veteran was entitled to an increased rating.  He reported that the currently assigned 10 percent evaluation "equate[d] to what would be construed as a mild disability."  He added that, during the March 2012 VA examination, the Veteran had limitation of flexion to 75 degrees with pain occurring at 0 degrees of extension.  He asserted that flexion limited to 75 degrees "clearly represent[ed] the extreme ability-an almost 50 [percent] total loss of knee function in and of itself-it [was] the zero degrees that truly represents veterans limitation.  With this objective measure, coupled with the many additional physical findings (less/weakened movement, incoordination, swelling, deformity, disturbances of locomotion, etc....) it would seem clear that functional loss as a result of the painful motion [was] considerably more substantial than what a 'mild' disability would imply."

The representative also argued that the Veteran was entitled to separate evaluations for left knee instability and "documented" arthritis.  He noted that the March 2012 VA examiner reported that the Veteran used bilateral braces, wore a neoprene sleeve on his left knee, and constantly used a cane-"all of which would be used to lessen instability." He also noted that the examination report included x-ray studies showing documentation of traumatic and/or degenerative arthritis.

An April 2013 VA treatment record shows mild limited range of motion in the bilateral knees.

A January 2014 VA examination showed left knee flexion to 90 degrees and extension to zero degrees, both without objective evidence of painful motion.  After three repetitions, range of motion was unchanged.  Although the examiner indicated that there was less movement than normal, she also noted that there was no additional limitation in range of motion of the knee.  There was no tenderness or pain on palpation.  There were normal strength and stability tests and there was no evidence of recurrent patellar subluxation.  There was no history of shin splints or any other tibial and/or fibular impairment nor had there been any meniscal conditions, joint replacement, surgery, or scars.  The examiner indicated that the Veteran constantly used a cane for knee and hip pain.  The examiner's findings were based on a review of the claims file and an examination of the Veteran.

On August 5, 2014, the Veteran was provided with another left knee VA examination.  There, the Veteran reported that he experienced pain in his knee, specifically that it "feels like there's no cushion in it," as well as frequent falling due to dizziness and weakness in his knees.  Range of motion was from zero degrees of extension to 45 degrees of flexion, both before and after repetitions and without objective evidence of painful motion.  Although the examiner indicated that there was additional functional impairment, specifically less movement than normal, there was no pain or tenderness on palpation, no recurrent patella subluxation or dislocation and no meniscal conditions.  Stability tests and strength were all normal.  There were no scars and no history of surgery.  He occasionally wore a brace and used a cane and reported that he sometimes used a walker or wheelchair especially when traveling to doctor appointments.  She added that any recently reported shin pain was unrelated to his service-connected left knee disorder because he had denied such pain at the January 2014 examination.  A February 2014 x-ray revealed severe medial compartment osteoarthritis and moderate lateral and patellofemoral compartment osteoarthritis.  

As to flare-ups, the examiner noted that while pain, weakness, fatigability, or incoordination may significantly limit functional ability, to include range of motion, during flare-ups or when the joint is used repeatedly over a period of time, it was not possible to express any such limitation in terms of degrees of additional range of motion loss because the Veteran was not experiencing a flare-up at the time of the examination.  Thus, the examiner concluded, any estimate of degrees of lost range of motion would require resort to speculation.  The examiner noted that her opinion was based on a review of the claims file and her examination of the Veteran.

In an October 2014 statement, the representative argued that the Veteran warranted separate ratings for instability and painful range of motion and arthritis.  Alternatively, he argued that the Veteran should be scheduled for an examination during a flare-up.

The Joint Motion for Remand determined that the had Board erred by relying on an inadequate VA examinations which failed to express an opinion as to whether the Veteran's reported flare-ups resulted in any additional degrees of range of motion loss.  The Joint Motion also found that the Board had failed to consider whether, in addition to the current 10 percent rating under Diagnostic Code 5257, a separate rating for arthritis under Diagnostic Code 5003 - and thus Diagnostic Code 5260 and 5261 - was warranted.

To the extent that the Veteran was not identified as having actual instability of the left knee, a 10 percent evaluation based on his having slight instability is the most appropriate evaluation to assign for these related manifestations, to include the occasional use of assistive devices such as canes.  Thus, the currently assigned 10 percent evaluation under Diagnostic Code 5257 is appropriate.

In considering the criteria of Diagnostic Code 5260, there is no evidence that the Veteran demonstrated a functional loss due to pain with flexion restricted to 60 degrees or less for the period prior to August 5, 2014.  Although he has had some limitation of motion on VA examinations in April 2009 (flexion to 90 degrees and flexion to 80 degrees with repetitive motion testing), March 2012 (flexion to 75 degrees), and January 2014 (flexion to 90 degrees), the limitation of flexion fell short of that required for even a noncompensable rating under Diagnostic Code 5260.  In fact, during both the March 2012 and January 2014 VA examinations, he had no additional loss of motion following repetitive motion.  Thus, prior to August 2014, even when the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that he retained function greater than 60 degrees for flexion of the left knee.  As such, prior to August 2014, the Veteran has not been shown to have met the criteria for a noncompensable rating under Diagnostic Code 5260.  Although the Veteran has left knee arthritis, because the criteria for an additional rating under Diagnostic Code 5003 requires limitation of motion equivalent to a noncompensable rating of a major joint, a separate evaluation is not warranted.  See VAOPGCPREC 23-97; 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5260.

By the time of the August 5, 2014 VA examination, however, the left knee exhibited only 45 degrees of flexion.  Under Diagnostic Code 5260, flexion limited to 45 degrees warrants a 10 percent rating.  Therefore, because separate ratings for limitation of motion and instability may be assigned, in addition to the Veteran's 10 percent rating under Diagnostic Code 5257, a separate 10 percent rating under Diagnostic Code 5260 is warranted, effective August 5, 2014.  See VAOPGCPREC 23-97; 38 C.F.R. § 4.71a Diagnostic Code 5260.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees throughout the period on appeal.  As noted, limitation of extension to 5 degrees warrants a noncompensable evaluation, while extension limited to 10 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a Diagnostic Code 5261.  As such, the Veteran has not been shown to have met the criteria for an additional evaluation under Diagnostic Code 5261.  Similarly, although there is arthritis, because the Veteran has not met the criteria for even a noncompensable rating under Diagnostic Code 5261, a separate rating based on limitation of motion of a major joint is not warranted.  See VAOPGCPREC 23-97; 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5261.

Regarding flare-ups, at the April 2009 VA examination, the Veteran reported severe flare-ups of pain every two to three weeks that lasted three to seven days.  During these flare-ups, he reported increased difficulty with walking and indicated that he used crutches more frequently.  Similarly, during the March 2012 VA examination, the Veteran reported having flare-ups of left knee pain approximately twice per month, lasting up to one week, during which he avoided any strenuous activity and would rest and elevate his knee as much as possible.

While the August 2014 VA examiner conceded that pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, she ultimately concluded that it was not possible to express any such additional limitation in terms of degrees of additional range of motion loss without resorting to speculation because the Veteran was not experiencing a flare-up at that time.  The Board finds the examiner's opinion adequate because she provided a fully-supported rationale for her conclusion and because, as discussed above, it would not be practical to attempt to schedule the Veteran for another examination during a flare-up.  See Voerth, 13 Vet. App. at 122-23.  Indeed, the fact that the Veteran's left knee has been examined four times during the appeal but apparently never during a flare-up speaks to the elusive nature of the flare-ups.

The Veteran is competent to describe his current symptoms, such as instability and limited movement of the knee.  Lay persons are competent to provide testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Although the Board has considered the Veteran's descriptions of the functioning of his left knee, to include during flare-ups, the Board finds the testing findings by the trained health care professionals who conducted the April 2009, March 2012, January 2014 and August 2014 VA examinations to be of greater probative value in this regard.  As those findings do not support entitlement to ratings higher than those already described, a higher rating cannot be assigned on that basis.

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these disabilities.  Indeed, the April 2009, March 2012 VA, and January 2014 examiners indicated that there was no ankylosis or evidence of tibial, fibular, or meniscal impairment.  While the August 2014 examiner noted some shin splint pain, she opined that it was entirely unrelated to his service-connected left knee disorder.  Moreover, neither the Veteran nor his representative asserts that such symptomatology is present.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating and separate 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the assigned disability evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding that a higher rating for the service-connected left knee disability is warranted in this case.  A separate rating prior to August 5, 2014 is not warranted.

Based on the record before the Board, the discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including instability, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consideration of whether the combined effects of the Veteran's service-connected disabilities may warrant an extraschedular rating is deferred pending further development below.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Right Knee

The Veteran claims entitlement to service connection for a right knee disorder, to include as secondary to his service-connected left knee disorder.

Service treatment records for the Veteran's first period of service from May 1966 to April 1969 are negative for problems related to the right knee.  At both entrance and separation examinations, the Veteran denied any problems relating to the right knee and the examiner noted normal lower extremities.

As to the second period of active duty, at an October 1982 entrance examination, again, the Veteran denied any right knee problems and the examiner noted normal lower extremities.  In November 1983, the Veteran reported knee pain and swelling for about one week.  An assessment of possible bilateral chondromalacia patellae was noted.  An August 1986 record shows that the Veteran strained his medial collateral ligament in the right knee pain after playing volleyball and twisting his knee.  At a May 1987 reenlistment examination, although the Veteran reported swollen or painful joints, he denied bone or joint deformities, lameness, arthritis/rheumatism, and a trick or locked knee; the examiner noted normal lower extremities.  An August 1987 service treatment record shows that after the Veteran complained of a stinging ache in both knees for about 12 months, he was given preventative exercises to do.  In February 1988, he again complained of bilateral knee pain and an impression of possible lateral patellar compression syndrome was noted.  Physical therapy records from the same time indicate that the Veteran complained of four years of bilateral knee pain that was greater in the left than the right.

In an April 2009 statement, the Veteran alleged that while in service he suffered knee injuries due to various activities including marching and running on hard pavement, playing volleyball, and participating in field exercises and on guard duty.   

In March 2012, after reviewing the claims file and examining the Veteran, the VA nurse practitioner diagnosed the Veteran with a current right knee strain but opined that it was less likely than not that it was related to the in-service right knee strain because there were no ongoing complaints of right knee pain in the VA records and because a strain is typically a self-limited condition that will heal over time. She further noted that a recent right knee x-ray was normal and showed no evidence of osteoarthritis.  The examiner added that while his right knee evidenced some limitation and pain on range of motion those symptoms were attributable to the current mild right knee strain which, again, was entirely separate from the in-service injury that took place 26 years ago.

In January 2014, another VA nurse practitioner examined the Veteran and diagnosed him with a current right knee strain.  She noted that he reported that once he twisted his knee after jumping off the back of a Jeep while on active duty.  After discharge in 1988, he continued to have pain in his knee and reported a history of repeated falling since then when doing gardening, carrying wood and preparing kindling.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's current right knee strain was a result of his intermittent requests for treatment in 1983, 1986 and 1988 because knee strains will heal with rest and physical therapy, and patellofemoral syndrome will heal with rest to knees.  Moreover, she noted that he had no record of a chronic right knee condition after discharge from active duty until 2008, about 20 years after his discharge.  She also opined that it was less likely than not that his service-connected left knee disorder resulted in his right knee disorder because a mildly antalgic gait does not cause strain in the unaffected knee.  The VA examiner's opinion was that it was more likely than not that his right knee disorder was due to normal wear and tear on his knee and/or events that occurred after his discharge from active duty.

A February 2014 x-ray revealed mild tricompartmental osteoarthritis of the right knee.

In a January 2015 statement, the representative argued that the most recent VA opinion failed to address the etiology of the right knee disorder because the service treatment records documented that he suffered a twisted knee while in service.  He further argued that the examiner's statement that patellofemoral syndrome would heal with rest was medically inaccurate because it was classified as a syndrome.  Finally, the representative alleged that while strains heal with rest, they are more likely to recur, and thus the current knee disorder was likely related to the in-service injury.
      
For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting entitlement to service connection for a right knee disorder.

As the medical records and examination reports reflect that the Veteran has a diagnosis of right knee strain and right knee osteoarthritis, he has met the current disability requirement.  The weight of the evidence reflects, however, that these current right knee disorders are not related to service, or to his service connected left knee degenerative joint disease.  The March 2012 and January 2014 VA opinions provide the only competent and probative medical evidence of record.  These opinions were provided by examiners who reviewed the entire claims file, performed in-person examinations of the Veteran, and provided medical opinions adequately supported by rationales.  Both opinions addressed whether the current knee disorder had been incurred in service and the January 2014 opinion addressed whether there was any relationship to his service-connected left knee disability.  In both cases, the examiners provided sufficient rationale for their findings, and in the January 2014 opinion, discussed the more likely cause of right knee strain, that of normal wear and tear and/or events that occurred after his discharge from active duty.  While the January 2014 examiner did not specifically use the term "aggravation" in the opinion addressing whether the service-connected left knee disorder had any effect on the right knee, her rationale - that a mildly antalgic gait does not strain the unaffected knee - encompasses the idea that there was also no aggravation.  These medical opinions are therefore found to be competent and highly probative evidence regarding the relationship of the Veteran's right knee disorder to service, and to his left knee disorder, and are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the representative has argued that the January 2014 VA examiner's statement that patellofemoral syndrome will heal with rest was incorrect, he has offered no medical evidence to support such a claim, nor has he indicated that he has any specialized medical training to draw such a conclusion.  As such, the Board must defer to the VA examiner's opinion on that point and is not entitled to substitute a lay person's judgement on such a matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Indeed, there is no evidence showing a current diagnosis of right knee patellofemoral syndrome.

Further, the representative asserts that because the service treatment records show multiple incidents of right knee injuries and because he now has a current right knee disorder, "it is clear that this is a chronic injury and not an acute one."  Again, while the representative is entitled to his opinion, such a medical determination is outside the scope of his competence as a lay person.  Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  It is significant that there was a more-than 20 year absence of complaints, as well as the appellant's reported recent history of repeated falling while gardening, carrying wood and preparing kindling.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As to the representative's argument that the most recent VA opinion is inadequate because it "still fails to offer an opinion about the origins of the Veteran's right knee condition...[since]...service treatment records [show] that he sustained a twisted knee while in service," the evidence does not support such a claim.  The January 2014 examiner specifically noted the Veteran's report that he twisted his knee in service and indicated that she reviewed the claims file.

While a recent x-ray has indicated that there is arthritis in the right knee, prior x-ray examinations did not and there is no evidence that right knee arthritis manifest to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the same reasons, there is no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

In this case, the only competent, probative medical opinions on the question of medical etiology weigh against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that supports a finding that there exists a medical nexus between the Veteran's right knee disorder and service, or between his right knee and his left knee.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disorder.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Bilateral Hips

The Veteran also claims entitlement to service connection for a bilateral hip disorder; his primary contention is that it is secondary to his service-connected left knee disorder.

Service treatment records for both periods of active duty are negative for evidence of hip problems.  At entrance and separation examinations for the first period of active duty, the Veteran denied any problems relating to his hips and the examiner noted normal findings.  At the October 1982 entrance examination for the second period, again, the Veteran denied hip problems and the examiner noted normal findings.  At the May 1987 reenlistment examination, although the Veteran reported swollen or painful joints, he denied bone or joint deformities, lameness, arthritis/rheumatism, and a trick or locked knee; the examiner noted normal lower extremities.

In January 2014, the VA examiner noted that the Veteran reported that he developed pain in his hips after playing volleyball in service and around the same time he injured his left knee.  At the examination, he complained of pain in his hip and stated that he believed it was due to his service-connected left knee disorder.  the examiner diagnosed him with mild degenerative joint disease and opined that it was less likely than not that it was related to either period of active duty or that it was caused or aggravated by his service-connected left knee disability.  The examiner noted that service treatment records were negative for any hip injuries and that his physical examinations were normal.  Although he had a slightly antalgic gait, that did not contribute to degenerative changes in the hips.  Rather, the examiner opined, his mild bilateral hip degenerative joint disease was more likely due to the normal aging process because he reported that he worked at home carrying firewood and doing chores that can cause wear and tear on his hips and, at the time of the examination, he was 64 years old.

In light of the above, the Board finds no basis upon which to grant entitlement to service connection for a bilateral hip disorder.  Aside from the Veteran's lay statements, there is no evidence of any in-service hip injuries.  To the extent the Veteran's assertions are inconsistent with his own reports and the examiner's findings at in-service examination, his statements are not credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  To the extent they retain any credibility, they are outweighed by the January 2014 VA examiner's opinion since she reviewed the entire claims file, performed an in-person examination of the Veteran, and provided a medical opinion adequately supported by a rationale.  She also discussed the more likely cause of his bilateral hip disorder, that of normal wear and tear and/or events that occurred after his discharge from active duty.  This medical opinion is therefore found to be competent and highly probative evidence regarding the relationship of the Veteran's hip disorder to service, and to his left knee disorder, and is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The lengthy period of an absence of hip complaints only serves to corroborate the examiner's conclusion.  See Maxson, 230 F.3d at 1333.

Aside from his own lay assertions, the Veteran has offered little medical evidence indicating a relationship between his service-connected left knee disorder and his bilateral hip disorder.  Indeed, the initial basis for obtaining a VA opinion on this issue was prompted not by any medical evidence but merely by the representative's lay assertion that "it would seem more logical that [overcompensating for the left knee disorder] would have an impact on the surrounding joints." 

While the Veteran does have arthritis in his hips, there is no indication that it manifest to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  In light of the aforementioned absence of complaints of a hip disorder, there is also no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

In this case, the only competent, probative medical opinions on the question of medical etiology weigh against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that supports a finding that there exists a medical nexus between the Veteran's bilateral hip disorder and service, or between his bilateral hip disorder and his left knee.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hip disorder.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee is denied.

Entitlement to a separate rating of 10 percent, but no higher, for left knee degenerative joint disease manifested by limitation of flexion is granted, effective August 5, 2014, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for a right knee disorder, to include as secondary to degenerative joint disease of the left knee, is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to degenerative joint disease of the left knee, is denied.


REMAND

As noted above, the June 2014 rating decision granted entitlement to service connection for glaucoma with ocular hypertension.  In a May 2015 correspondence, the Veteran timely appealed both the evaluation and the effective date of the award.  There is no statement of the case associated with the claims file.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for the issues identified in the notice of disagreement, the Board must remand, not refer, the issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238, 240-41 (1999).

The May 2014 Board remand also directed that the AOJ ensure that there had been substantial compliance with the Board's March 2013 remand.  The March 2013 Board remand also directed the AOJ to schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder to include chloracne.  In pertinent part, the examiner was to identify all current skin disorders and, for each diagnosis identified, opine as to whether it was at least as likely as not that any skin disability had its clinical onset in service or was due to Agent Orange exposure or other event of either of his period of active service. 

In a Skin Disease Disability Benefits Questionnaire, the VA examiner noted that the Veteran had been diagnosed with seborrheic dermatitis in September 2009 and acne in May 2011.  In a separate opinion, she noted that her review of VA dermatology treatment records revealed recent diagnoses of seborrheic dermatitis, hydrocystoma, skin tags, acne in mid chest, pruritus of the groin, and lentigo of mid-back.  She provided only one opinion, however, stating that it was less likely than not that "the Veteran's current acne is chloracne."  While she continued by providing a rationale for that conclusion, she failed to address whether the remaining current diagnoses were in any way related to service.  She also failed to address whether any disorder was due to Agent Orange exposure.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an addendum opinion is required.

The claim of entitlement to a TDIU for the period to prior to March 20, 2009 is inextricably intertwined with the remaining issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, the Board notes that no supplemental statement of the case was furnished on this issue prior to the returning the appeal to the Board.  On remand, the AOJ should ensure that if necessary, such action is completed.

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate steps to issue the Veteran a statement of the case addressing the issues of (1) entitlement to a compensable rating for service-connected glaucoma with ocular hypertension prior to October 29, 2013, and in excess of 10 percent thereafter, and (2), entitlement to an effective date earlier than March 25, 2009, for the grant of service connection for glaucoma with ocular hypertension.  In adjudicating the matter de novo all appropriate notice and development should be undertaken.

The Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issues, the AOJ should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

2. Forward the entire claims file to the examiner who prepared the January 2014 VA opinion concerning the skin disorder or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

Following a review of the Veteran's entire claims folder, the examiner should identify all current skin disorders.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any skin disability had its clinical onset in service or is due Agent Orange exposure or other event of either or his period of active service. 

If there is a diagnosis of chloracne, the examiner should discuss whether it manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during his Vietnam service. 38 C.F.R. § 3.307(a)(6)(ii).

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


